UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2288


SECURITIES & EXCHANGE COMMISSION,

                Plaintiff,

          v.

REX VENTURE GROUP, LLC, et al.,

                Defendants,

          and

JOHNNY BELSOME, et al.,

                Movants - Appellants,

          v.

KENNETH D. BELL, as the appointed Receiver of Rex Venture
Group, LLC, et al.,

                Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00519-GCM)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Marc R. Michaud, New Orleans, Louisiana, for Appellant. Irving
M. Brenner, Kenneth D. Bell, Matthew E. Orso, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Appellants      seek    to   appeal      the       district    court’s    order

sustaining    the   Trustee’s      objection        to    Appellants’    Notice     of

Attorney’s Charging Liens.          This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541,   545-46    (1949).         The    order   Appellants      seek   to

appeal is neither a final order nor an appealable interlocutory

or collateral order.          Accordingly, we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument      would    not    aid    the

decisional process.



                                                                            DISMISSED




                                        3